HICKS, J.,
dissenting. Because I believe that the service effected in this case met all of the requirements of RSA 510:4, II (1997), I respectfully dissent.
As the majority correctly points out, we “consistently require strict compliance with statutory requirements for service of process.” South Down Recreation Assoc. v. Moran, 141 N.H. 484, 487 (1996). Determination of what RSA 510:4, II requires entails an examination of the statute under *397our well-settled rules of statutory construction. “When we interpret statutes, we look to the plain meaning of the words used____In our analysis, we will focus on the statute as a whole, not on isolated words or phrases, presuming that the legislature did not use superfluous or redundant words.” Id. (quotations and citation omitted).
RSA 510:4, II provides:
Service of process upon any person who is subject to the jurisdiction of this state, as provided in this section, may be made by leaving a copy thereof, with a fee of $10, in the hands or office of the secretary of state. Such service shall be of the same legal force and effect as if served on the defendant at his abode or place of business in the state or country where he resides and according to the law of that state or country, provided that notice thereof and a copy of the process is forthwith sent by registered mail, postage prepaid, by the plaintiff or his attorney to the defendant at his last known abode or place of business in the state or country in which the defendant resides. The defendant’s return receipt and an affidavit of the plaintiff or his attorney of compliance with the section shall be appended to the process and entered therewith. In the event that the notice and a copy of the process are not delivered to or accepted by the defendant, the court may order such additional notice, if any, as justice may require.
RSA 510:4, II.
Reading the statute as a whole, it sets forth three steps for effecting service of process upon a nonresident defendant. The first two are unqualified requirements: (1) “leaving a copy thereof, with a fee of $10, in the hands or office of the secretary of state”; and (2) sending, “forthwith,” “notice thereof and a copy of the process ... by registered mail, postage prepaid, by the plaintiff or his attorney to the defendant at his last known abode or place of business in the state or country in which the defendant resides.” Id.
The majority does not note any deficiency in effecting the first step here, and the record supports that the secretary of state was properly served. As to the second step, the majority finds fault with the plaintiff simultaneously sending a copy of the writ to the defendant by certified mail and to the sheriff for service upon the secretary of state. Specifically, the majority states that “[i]n order to comply with the statute, Impact Food should have waited to give notice to Evans until after it had effected service on the secretary of state.” In reaching its conclusion, the majority adopts the reasoning of the First Circuit Court of Appeals in M & K Welding, Inc. v. Leasing Partners, LLC, 386 F.3d 361 (1st Cir. 2004). The First Circuit *398Court of Appeals’ interpretation of our long arm statute, however, is not binding upon us, and we have never construed that statute to require waiting for the return of service upon the secretary of state. Nor would I do so now. The statute does not require it.
The First Circuit opined that “a New Hampshire court would take literally the requirement in section 510:4, II that notice be given of the actual service on the Secretary of State rather than the commencement of, or some preliminary stage of, the process of serving.” M & K Welding, 386 F.3d at 365-66.1 would not parse the statute so finely. The statute requires that “notice thereof,” which the First Circuit concluded “can mean only notice of the referent of ‘thereof,’which is ‘service,’ ” id. at 366, must be sent to the defendant. While I agree that “notice thereof’ means notice of service upon the secretary of state, I disagree that it requires notice that service has been completed. In my view, it requires only notice that the plaintiff or his attorney has instituted service upon the secretary of state in the customary way; namely, by forwarding the writ to the sheriff with instructions to serve it.
This interpretation is consistent with our standards of statutory construction. First, “[w]e will neither consider what the legislature might have said nor add words that it did not see fit to include.” Walker v. Walker, 158 N.H. 602, 605 (2009) (quotation omitted). RSA 510:4, II itself makes no mention of service by the sheriff or his return of service. Cf. Adams v. Sullivan, 110 N.H. 101, 103-04 (1970) (noting that RSA 510:2 does not specify who must serve the defendant). Rather, service by the sheriff is implicit in the address of the writs themselves “to the sheriff in contemplation that he will serve them.” Id. at 104; see RSA 104:5 (2001); RSA 509:3 (1997).
We have opined that “sheriffs and their deputies, like other public officers, are under a general duty to exercise reasonable skill and diligence in the performance of their official duties.” Demers v. Bisbee, 106 N.H. 354, 356 (1965). One such official duty is that “[t]he sheriff and the sheriff’s deputies shall serve and execute all writs and other precepts directed to the sheriff’s department and issued from lawful authority.” RSA 104:5. The duty arises upon delivery of the process to the sheriff and his acceptance thereof, and while “mere proof of mailing of legal process to a sheriff is not of itself evidence of delivery to the officer,” we have held that where process is sent to a sheriff by registered mail and notice thereof is left at his residence, he is under a duty to exercise reasonable diligence in retrieving the registered mail from the post office. Demers, 106 N.H. at 356. Thus, the delivery of a writ to the sheriff sets in motion a legally-prescribed procedure for service of process upon the designated party. I would hold *399that notice to the defendant that the plaintiff or his attorney has instituted this procedure constitutes “notice thereof,” ie., notice of service, for purposes of RSA 510:4, II.
“Our goal is to apply statutes in light of the legislature’s intent in enacting them, and in light of the policy sought to be advanced by the entire statutory scheme.” South Down Recreation, 141 N.H. at 487 (quotation omitted). The “overall purpose” of our statutes governing service of process is to “afford[] the defendant constitutionally sufficient notice.” Nault v. Tirado, 155 N.H. 449, 451 (2007). Accordingly, the goal of RSA 510:4 must be “to provide for notice reasonably calculated, under all the circumstances, to apprise interested parties of the pendency of the action and afford them an opportunity to present their objections.” Duncan v. McDonough, 105 N.H. 308, 309 (1964) (quotation omitted). Notice of the pendency, and nature, of the action is given by the copy of the writ itself. Thus, we have noted that “[i]t is not the return .. . but the service of the writ, that gives jurisdiction. The return is merely evidence by which the court is informed that the defendant has been served.” Bissonnette v. Alpine, Inc., 96 N.H. 419, 420 (1951) (quotation omitted).
As one purpose of our service statutes is to “afford [the defendant] an opportunity to present [his] objections,” Duncan, 105 N.H. at 309 (quotation omitted), I would find the interpretation that most expeditiously provides notice, and, therefore, gives the defendant the greatest length of time to prepare his response, most consistent with that goal. Indeed, RSA 510:4, II reflects the goal of expedition by directing that “notice thereof’ be sent to the defendant “forthwith.” RSA 510:4, II. I would conclude that simultaneous notice as effected here was within the legislature’s contemplation and well satisfies the statute.
As the majority notes, a second purpose of service is the establishment of personal jurisdiction over the defendant. See Bissonnette, 96 N.H. at 420. I believe that once the service statute was complied with, consistent with the construction described herein, jurisdiction was established.
While, as previously noted, we “require strict compliance with statutory requirements for service of process,” South Down Recreation, 141 N.H. at 487, strict compliance with a statute does not equate to strict construction of its terms. While the majority’s interpretation of “service,” based upon the term’s definition in Black’s Law DICTIONARY (9th ed. 2009), is a possible one, it is not, in my opinion, the most reasonable one. I would not “make a fortress out of the dictionary,” but instead would heed the admonition to “remember that statutes always have some purpose or object to accomplish.” Zorn v. Demetri, 158 N.H. 437, 440 (2009) (quotations omitted). That admonition is reflected in our rule of statutory construction providing that “[w]here reasonably possible, we will construe statutes to *400effectuate their underlying policies.” Appeal of Rowan, 142 N.H. 67, 74 (1997) (quotation omitted). I believe it is reasonably possible to construe RSA 510:4, II to authorize simultaneous service upon the secretary of state and notice to the defendant. Such a construction serves all of the purposes of effecting service and providing notice while also accommodating the practicalities of legal practice. Thus, perhaps not by coincidence, this is the construction placed upon the statute, and generally followed, by practitioners in this state. The majority’s construction, on the other hand is, in my view, both unnecessary and unreasonable.
The record reflects that the plaintiff copied the defendant on the letter he sent to the sheriff, which itself stated: “Enclosed please find Writ of Summons along with copies for service on the New Hampshire Secretary of State along with a check in the amount of $10.00 made payable to the Secretary of State pursuant to RSA 510:4.” I would hold that this is sufficient notice of service to comply with the second step in RSA 510:4, II.
The third step is that “[t]he defendant’s return receipt and an affidavit of the plaintiff or his attorney of compliance with the section shall be appended to the process and entered therewith.” RSA 510:4, II. This third “requirement” is qualified, however, by the sentence that follows it: “In the event that the notice and a copy of the process are not delivered to or accepted by the defendant, the court may order such additional notice, if any, as justice may require.” Id. Reading the last two sentences of the statute together, if, as here, the notice and copy of the process are not accepted by the defendant, they need not be “appended to the process and entered therewith.” Id. In that case, “the court may order such additional notice, if any, as justice may require.” Id. (emphasis added). The plain import of this language is that there are cases in which no additional notice is required. In this case, the trial court determined that “[a]dequate service has been made.” I would read this as a finding that justice required no additional notice.
The majority concludes that the provision for additional notice does not “authoriz[e] the plaintiff to attempt to effect service of process in a manner not specified by the statute without a court order.” Neither, however, does the statute prohibit a plaintiff from voluntarily providing more notice than the statute requires. I do not believe we should read the trial court’s order as an after-the-fact sanction of an unauthorized method of service. Rather, in light of my conclusion that the first two steps in RSA 510:4, II had been properly completed prior to sending the letter by first class mail, I would read the court’s order as an acknowledgment that all mandatory portions of the statute had been complied with and that, whether in light of, or notwithstanding, the additional notice by first class mail, no further notice was required. Granted, the plaintiff could have asked the court whether *401additional notice was required prior to sending the first class letter, see South Down Recreation, 141 N.H. at 489, and at that point, the court’s answer might have been different. While such a step might have been prudent, however, it was not mandated by either the plain language of the statute or our decision in South Down Recreation, 141 N.H. at 489 (stating that if method of service provided in RSA 510:4, II “fails, then plaintiffs may request the superior court to order . . . additional notice” (emphasis added)). I see no reason to fault the plaintiff in this case for either doing something not prohibited, or failing to do something not required, by the relevant statute.
Finally, Adams, South Down Recreation and Estate of Lunt v. Gaylor, 150 N.H. 96 (2003), are distinguishable and therefore not contrary to the conclusion I reach. In Adams, service was not made by a sheriff, Adams, 110 N.H. at 103-04, and in South Down Recreation, the plaintiff did not attempt service upon the secretary of state but rather effected abode service upon the defendant in Massachusetts, a method of service not authorized by statute. South Down Recreation, 141 N.H. at 485, 487. In the instant case, service was properly made upon the secretary of state by a sheriff.
In hunt, the plaintiff “had no record of the registered mail service [upon the defendant] and had not filed the return receipts for service with the court.” hunt, 150 N.H. at 97. Furthermore, the trial court concluded that service was defective. Id. By contrast, in this case, the plaintiff has proof of the registered mail service and the return receipt is unavailable precisely because the notice went unclaimed by the defendant. The trial court here concluded that service was not defective, implicitly finding that no additional notice was required. See Smith v. Lillian V. Donahue Trust, 157 N.H. 502, 508 (2008) (noting we assume the trial court makes “all subsidiary findings necessary to support its decision”). I would not disturb that determination. For all of the foregoing reasons, I respectfully dissent.